IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEMORRIS DEVONTE WELLS,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5193

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 12, 2017.

An appeal from the Circuit Court for Escambia County.
Frank L. Bell, Judge.

Andy Thomas, Public Defender, Susannah C. Loumiet, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.